The writ of prohibition issues to a judicial tribunal to arrest proceedings which are "without or in excess of the jurisdiction of such tribunal." Section 3019, R.C. 1919. It is not a proper method of reviewing claimed error if within jurisdiction, nor should it issue in any event if there is adequate remedy by appeal or other ordinary course of law. I do not think any case is made here for prohibition or that the threatened action of the county court is beyond its jurisdiction. Therefore I concur in the result arrived at in the foregoing opinion. As to what the county court ought to do under the circumstances, and as to whether or not the contemplated action of the county court is erroneous, and as to whether or not the proposed will, if proved, should be admitted to probate, and as to what can or should be done if it is not so admitted, I express no opinion, believing such questions are not presented to this court at this time.